Citation Nr: 0024890	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected prosthetic right eye, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability.  

4.  Entitlement to service connection for hypertension, 
secondary to service-connected PTSD.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In October 1995, the RO denied the claim of entitlement to an 
increased rating for service-connected PTSD.  The veteran 
filed a notice of disagreement in December 1995.  In February 
1996, a statement of the case was issued and the veteran 
filed a substantive appeal.  In May 1996, the veteran 
appeared and testified before a hearing officer at the RO.  

In April 1997, the RO made the following determinations: 
denied the claim of service connection for hypertension 
secondary to service-connected PTSD; granted the claim of 
compensation for prosthetic right eye under 38 U.S.C.A. 
§ 1151, and assigned an evaluation of 10 percent, effective 
February 5, 1996; denied the claim of a total rating due to 
individual unemployability; and granted the claim of 
entitlement to special monthly compensation based on 
anatomical loss of the right eye.  In June 1997, the 
veteran's representative submitted several notices of 
disagreement regarding the issue of service connection for 
hypertension, the rating assigned for the prosthetic right 
eye, and the denial of a total rating based on individual 
unemployability.  In November 1997, a statement of the case 
was issued and the veteran filed a substantive appeal.  In 
May 2000, the veteran and his wife appeared and testified 
before the undersigned at the RO.  At that time, it was noted 
that additional evidence was to be submitted, and the veteran 
waived consideration by the agency of original jurisdiction 
as allowed under 38 C.F.R. § 20.1304.  See May 2000 personal 
hearing transcript at page 11.  

In the June 1997 notice of disagreement, the veteran's 
representative raised the issue of service connection for 
aggravation of cataracts of the left eye as secondary to the 
prosthetic right eye.  In a November 1997 decision, the RO 
denied the claim.  Appellate action has not been initiated, 
therefore the matter is not before the Board at this time.  


FINDINGS OF FACT

1.  In April 1994, the veteran underwent VA surgical 
treatment of his right eye. 

2.  Prior to the VA treatment of the right eye the veteran 
could count fingers at four feet, and visual acuity was 
20/20-2 for the left eye.  

3.  The veteran has suffered from the anatomical loss of his 
right eye, and since the surgery in 1994, his left eye visual 
acuity has been no more than 20/40.

4.  The RO granted entitlement to compensation under 38 
U.S.C.A. § 1151 for additional right eye disability resulting 
from VA treatment, and has rated the additional disability 10 
percent, which is based on current overall right eye 
impairment of 40 percent, minus 30 percent for right eye 
impairment prior to VA treatment.

5.  The veteran is not service-connected (or entitled to 
compensation under 38 U.S.C.A. § 1151) for a left eye 
disability, nor is he blind in that eye.

6.  For the period beginning April 14, 1994, the veteran's 
service-connected PTSD has been manifested by symptoms 
productive of no more than definite social and industrial 
impairment.  

7.  As of November 7, 1996, the veteran's service-connected 
PTSD has been manifested by symptoms such as depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss, 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

8.  There is competent (medical) evidence of a diagnosis of 
hypertension, and there is competent (medical) evidence of a 
link between the veteran's hypertension and his service-
connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right eye disability have not been met.  38 U.S.C.A. §§ 1151, 
1155, 1160 (West 1991); 38 C.F.R. §§ 3.358, 3.800, 4.7, 4.22, 
4.78, 4.84a, Diagnostic Codes 6065, 6066, 6069, 6070 (1999)

2.  For the period beginning April 14, 1994, the criteria for 
a rating greater than 30 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103, 4.7 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

3.  As of November 7, 1996, the criteria for a rating greater 
than 30 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 
4.7, 4.130, Diagnostic Code 9411 (1999). 

4.  The claim of entitlement to service connection for 
hypertension secondary to service-connected PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation for Service-Connected Prosthetic Right 
Eye

Factual Background

VA treatment records dated in 1993 and 1994 reflect treatment 
for glaucoma and hypertension.  The records also show that 
the veteran was treated for a cataract of the right eye.  VA 
treatment records dated in January and March 1994 show that 
the veteran could count fingers at four feet with the right 
eye; visual acuity of the left eye was 20/20 or 20/20-2.  

In April 1994, the veteran underwent phacoemulsification with 
posterior chamber intraocular lens and anterior vitrectomy of 
the right eye for his cataract.  At the time of his 
admission, corrected visual acuity was counting fingers at 
four feet with the right eye, and 20/20-2 with the left.  
Later that month, he underwent surgery for retinal detachment 
of the right eye.  

In a May 1994 report, Dr. Alden Leifer reported a diagnosis 
of chronic open angle glaucoma, and that the veteran's vision 
with glasses was 20/20 on the right and 20/25 on the left.  
Visual field defects were positive.  In a note submitted 
later that year, Dr. Leifer reported that the veteran had 
been his patient since 1989 and that the veteran suffered 
from glaucoma.  

A VA examination was conducted in May 1994.  The examiner 
noted that the veteran was blind in his right eye following 
cataract surgery and retinal detachment surgery.  His visual 
acuity was "NLP" (no light perception) in the right eye and 
20/20- in the left eye.  The examiner reported diagnoses of 
legal blindness in the right eye, incipient nuclear sclerosis 
of the left eye, and mild inflammation of the conjunctiva of 
the right eye with slight ptosis of the right eye.  

In May 1995, the veteran underwent evisceration of the right 
eye due to a blind painful right eye.  Dr. Leifer noted this 
in a July 1995 letter, and further indicated that there was 
no potential for vision in the right eye, and that he was 
being treated for glaucoma of the left eye.  

A VA examination was conducted in January 1997.  It was noted 
that best corrected distance acuity for the left eye was 
20/25-2.  The examiner reported diagnoses of status post 
cataract extraction of the right eye with subsequent retinal 
detachment, prosthetic right eye, history of ocular 
hypertension of the left eye, hyperopia and presbyopia.  

In April 1997, the RO granted the claim for compensation for 
a prosthetic right eye under 38 U.S.C.A. § 1151.  The 
condition was rated as 10 percent disabling, effective 
February 5, 1996.

On VA examination of March 1998, it was noted that the right 
eye is prosthetic, and that the best corrected distance 
acuity for the left eye was 20/30-1.  The examiner reported 
diagnoses of prosthetic right eye, history of ocular 
hypertension and hyperopia.  

A VA examination was conducted in March 1999.  The best 
corrected distance acuity of the left eye was 20/40.  The 
examiner reported diagnoses of prosthetic right eye, history 
of ocular hypertension of the left eye and hyperopia.  

In May 2000, the veteran testified that he goes for treatment 
about every three months and he takes prescribed medication.  
He has been told that the vision in his left eye has 
deteriorated.  The prescription for his glasses has not been 
increased, and he has had this pair for about two years.  

Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a veteran suffers an injury or aggravation of an injury 
as the result of VA hospitalization, medical, or surgical 
treatment, and such injury or aggravation results in 
"additional disability," disability compensation shall be 
awarded in the same manner "as if" such disability were 
service-connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (1999).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. §  
3.383(a) pertaining to blindness in both eyes.  38 C.F.R. 
§ 4.78 (1999).  

In the instant case, the RO determined that the veteran 
suffered additional right eye disability as the result of VA 
treatment.  Thus, compensation benefits were awarded under 38 
U.S.C.A. § 1151 for the additional right eye disability.  The 
RO assigned a net rating of 10 percent for the right eye 
disability, being the difference between the current overall 
40 percent level of the condition and the 30 percent level of 
the condition prior to VA treatment.  

The veteran's prosthetic right eye is rated under the 
provisions of 38 C.F.R. § 4.84a (1999).  Prior to his 
surgery, the disability would have been rated under the 
provisions of Diagnostic Code 6076, which provides a rating 
of 30 percent when visual acuity in one eye is no better than 
10/200, and visual acuity in the other eye is 20/40 or 
better.  A higher rating of 40 percent is assigned under 
Diagnostic Code 6069 when vision in the other eye is 20/50.  
Given the visual acuity of the left eye prior to the 
veteran's April 1994 surgery, it is clear that the 
requirements for a 30 percent rating were met at that time.  
Therefore, there was not a question as to the level of 
disability demonstrated, and the 30 percent rating is 
appropriate for the pre-aggravation condition.  38 C.F.R. 
§ 4.7 (1999).  

Diagnostic Code 6066 contemplates anatomical loss of one eye, 
and a 40 percent rating is assigned when there is 20/40 
vision in the other eye.  A 50 percent rating is assigned 
under Diagnostic Code 6065 when vision in the other eye is 
20/50.  Given the reported findings on the VA examinations 
conducted after the evisceration of the right eye, including 
the most recent VA examination of March 1999, the criteria 
for such a rating have been met.  Therefore, the post-
surgical level of disability is properly rated as 40 percent 
disabling, and there is not a question as to which rating 
should apply.  38 C.F.R. § 4.7 (1999).  

As noted, compensation under 38 U.S.C.A. § 1151 is only 
payable for the "additional disability" from VA treatment, 
and such is determined by comparing the severity of the 
condition before and after VA treatment.  38 C.F.R. § 
3.358(b) (1999).  Moreover, the law provides that 
compensation under 38 U.S.C.A. § 1151 is to be paid in the 
same manner "as if" the disability were service connected.  
Under 38 C.F.R. § 4.22, which concerns the level of 
compensation for a pre-service disability which is service 
connected by reason of service aggravation, the rating is 
only to reflect the degree of disability over and above the 
degree existing at the time of entrance into active service; 
in all such cases the degree of the disability existing at 
the time of entrance into active service, if ascertainable in 
terms of the rating schedule, is deducted from the present 
degree of disability, except that if the disability is total 
(100 percent) no deduction will be made; if the degree of 
disability at the time of entrance into service is not 
ascertainable in terms of the schedule, no deduction is be 
made.

Although the veteran's current overall eye disability is 40 
percent, the level of eye disability prior to VA treatment 
must be deducted when determining the compensation payable 
under 38 U.S.C.A. § 1151.  Therefore, the 30 percent pre-
treatment level of disability must be deducted from the 
current overall 40 percent level of disability.  Given these 
circumstances, no more than a 10 percent rating may be 
assigned for the right eye disability under 38 U.S.C.A. § 
1151.  38 C.F.R. § 4.78.

It is noted that when applying Diagnostic Code 6066, an 
additional 10 percent is assigned if the artificial eye 
cannot be worn, and that the veteran is entitled to special 
monthly compensation.  In this case, the additional 10 
percent cannot be assigned since the evidence of record does 
not show and the veteran has not alleged, that his prosthetic 
eye cannot be worn.  Also, as noted in the Introduction 
portion of this decision, entitlement to special monthly 
compensation was granted in the RO's April 1997 decision.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
6066, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.  

Since the right eye has been removed and replaced by a 
prosthetic, it is reasonable to conclude that higher ratings 
for eye disabilities listed under 38 C.F.R. § 4.84a, would 
not be applicable.  Therefore, the provisions of Diagnostic 
Code 6066 adequately represent the type and degree of 
disability in this case.  For the same reason, and because 
38 C.F.R. § 4.78 precludes consideration of disability 
arising later and from causes other than the qualifying 
aggravation, a "staged rating" is not appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Increased Evaluation for Service-Connected PTSD

Factual Background

The veteran's separation examination of October 1953 does not 
indicate that any psychiatric disorders were diagnosed.  The 
veteran's service records reflect the veteran's combat 
service during the Korean Conflict.  

On VA examination of May 1994, the examiner reported a 
diagnosis of chronic PTSD.  The examiner found that the 
veteran was alert and oriented in all three spheres.  He was 
visibly anxious and apprehensive.  His palms were moist.  
Affect was constricted and mood depressed.  There was no 
disturbance of mental stream, thought or perception.  Memory 
was intact.  Concentration was impaired.  He startled visibly 
when spoken to, and intellect was average.  Insight was poor.  
Judgment was adequate for VA rating purposes.  He was found 
to be financially competent.  

By rating action of October 1994, service connection for PTSD 
was established.  The disability was rated as 30 percent 
disabling, effective April 14, 1994.  

A VA examination was conducted in September 1995.  The 
examiner observed that the veteran was appropriately dressed 
and seemed to be oriented in all three spheres.  Psychomotor 
activity was slightly retarded.  Affect was tense and 
anxious, and on occasion angry when speaking of his eye or 
Korea.  Affect was also somewhat blunted most of the time.  
Mood was slightly depressed and dysphoric.  Speech was 
halting, except when he was angry.  He denied suicidal and 
homicidal ideation.  He hears voices.  They call his name and 
he thinks it is his dead friend from Korea calling him.  He 
had trouble with serial sevens, but this was attempted in 
Spanish, which the examiner noted could be a factor.  The 
examiner felt that the veteran probably had some 
concentration problems, and his memory appeared to be 
affected as well.  He was being treated for high blood 
pressure and diabetes.  He has been treated for thirty years 
for nerves, but usually with anti-anxiety medication on an 
occasional basis.  There was no family history of mental 
illness and he denied substance abuse.  He seemed competent 
and capable of managing his own money.  The examiner reported 
diagnoses of PTSD and adjustment disorder.  

In a February 1996 letter, a VA licensed social worker 
reported that the veteran had been seen at that particular 
facility since September 1995 for his PTSD.  He was receiving 
pharmacotherapy and individual supportive therapy.  He had 
been cooperative in his treatment and kept all scheduled 
appointments.  At that time, he was experiencing an 
exacerbation of his PTSD, and as a result, his depression 
worsened.  He felt chronically irritable and had feelings of 
rage reactions where he believes he may lose control.  He 
also had constant nightmares concerning Korea and the loss of 
his friends.  They are intense and fear provoking especially 
upon waking.  He has a tendency to isolate himself regularly 
and has minimal interpersonal contact outside of his wife.  
He is considered competent, but unemployable due to the 
severity of his condition.  He is considered both socially 
and industrially impaired.  

In May 1996, the veteran testified that he receives 
treatment, including medication, from VA on a regular basis.  
The medication has been increased over time.  He suffers from 
flashbacks two or three times and has nightmares about the 
war.  He has those about two or three times.  He wakes up 
with cold sweats and scared.  He recalls his friend being 
killed.  He hardly deals with his neighbors because he gets 
desperate and stops talking.  He does not like crowds and 
does not go out often.  Sometimes he isolates himself from 
his wife.  They do not attend social functions, and once in a 
while he will go to church.  He walks for most of the day in 
and out of the house, and paces back and forth.  He considers 
himself to be a loner.  He sleeps one or two hours and then 
he jumps and gets up a lot at night.  He is often depressed, 
and takes medicine and walks when this occurs.  He has 
displayed explosive behavior, including verbally towards his 
wife.  He cannot talk about his war experiences.  He has not 
attempted suicide.  He used to work in a warehouse with 
ladies clothes for about 12 years, but he had problems with 
his PTSD at his place of employment.  He took a lot of time 
off because of his PTSD.  His supervisor used to ignore him 
because of his condition.  The veteran's wife also worked for 
the same employer and recalled that the veteran would argue 
and then disappear from the premises.  He did not get along 
well with his coworkers and used to work by himself for the 
most part.  He used to work in a shoe factory back in 1975, 
and feels that he cannot look for work due to his PTSD.  He 
has been receiving Social Security benefits since reaching 
age 62.  He was working as a general helper in a warehouse 
for almost 12 years.  Their children are grown and married 
and visits are rare due to distance and the veteran's fear of 
planes.  He has not attempted to secure employment since 
leaving the warehouse because he would not be able to keep 
the job.  

A VA examination was conducted on November 20, 1996.  The 
examiner observed that the veteran was alert and oriented 
times three.  His speech was of a normal rate and volume.  He 
speaks Spanish, and very little English, and his wife 
translated for him.  He was friendly and cooperative upon 
examination.  Memory is good and concentration is poor.  Mood 
was depressed and affect was slightly constricted.  He denied 
homicidal and suicidal ideations, but he occasionally feels 
that his life is not worth living.  He does experience 
auditory hallucinations.  A friend calls out to him when he 
his dying.  He denied paranoia.  He was not tangential or 
circumstantial.  He was able to abstract.  Insight was fair 
and judgment was good.  The examiner diagnosed PTSD and 
depression with anxiety.  The examiner determined that his 
Global Assessment of Functioning (GAF) score was 80.  

In a March 1997 letter, a therapist with the Vet Center 
reported diagnoses of chronic PTSD.  His initial GAF was 50 
and his present GAF is 30. 

A VA examination was conducted in March 1998.  The examiner 
indicated that the veteran does not speak English and that it 
was difficult to obtain his history from his nephew who 
speaks halting English.  He was alert, oriented times three 
and appeared to be calm.  Affect was normal and mood was 
neutral.  There was no disturbance of thought or perception.  
He denied suicidal or homicidal ideation.  Concentration was 
intact.  Intellect is average.  Judgment was adequate for VA 
rating purposes.  He was judged to be financially competent.  
The examiner reported a diagnosis of PTSD manifested by 
intrusive thoughts of combat, interrupted sleep, night sweats 
and combat nightmares.  His GAF was 65-70, and the veteran 
reported that he had not worked since 1983.  He avoids all 
social contacts and he suffers from interrupted sleep, night 
sweats, and combat nightmares.  

On VA examination of March 1999, the examiner noted that the 
veteran speaks little English and that he is a poor 
historian.  He was tense and anxious, and disturbed by noises 
in the hall and the sounds of sirens outside of the building.  
He would lose his concentration and looked fearfully out of 
the window.  Speech and communication were hampered by poor 
command of English.  There was no disturbance of mental 
stream, though or perception.  He denied suicidal or 
homicidal ideation.  Memory and concentration were intact.  
There was no cognitive deficit.  Intellect was average.  
Insight was poor.  Judgment was adequate for VA rating 
purposes.  He was judged to be financially competent.  The 
examiner reported a diagnosis of PTSD, and the GAF was 65.  
The examiner commented that the veteran was persistently 
anxious, startled excessively with unexpected loud sounds.  
He suffers from intrusive memories of combat, impaired sleep, 
and combat nightmares.  He is socially withdrawn.  He stated 
that he had not worked since 1993.  

In May 2000, the veteran testified that he receives treatment 
for his PTSD from VA and a private physician.  He goes to his 
private physician about every three months on an individual 
basis.  He takes prescribed medication.  He has problems 
sleeping, such as jumping up.  He goes to sleep around 10 
o'clock, wakes up after about an hour and cannot get back to 
sleep.  He suffers from nightmares associated with his 
service in Korea.  This occurs every night, and at times he 
wakes up in a cold sweat.  He does not have flashbacks or 
thoughts of Korea because he tries not to think about it.  He 
suffers from startle response and is easily irritated.  Once, 
he became angry, thought he was in Korea and punched his wife 
in the middle of the night.  When he becomes irritated, he 
drinks water and tries to calm down.  He suffers from a bit 
of depression and has a tendency to cry out loud.  His social 
activities includes playing dominoes.  Generally, he 
associates with people who live in his building, but does not 
belong to clubs or organizations.  He is married and gets 
along with his wife.  On a normal day, they take a walk.  He 
has not worked, and noted that he is blind.  He was last 
employed in 1993.  He left because they closed the factory.  
Prior to that, he did not have problems with employment.  He 
has not attempted to secure employment since that time and he 
noted that there were times when he was working and he would 
walk out when he felt under pressure.  The foreman knew about 
his situation and would have a tendency to excuse him.  His 
physician has never told him that he could not perform 
gainful employment due to his eye condition and PTSD.  He 
mentioned that he was once thrown out of the psychiatrist's 
office.  

Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Since the time the veteran filed his claim for an increased 
evaluation, the regulations for the evaluation of psychiatric 
disorders were revised and became effective as of November 7, 
1996. 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, the veteran's PTSD may be evaluated under 38 
C.F.R. § 4.132, Diagnostic Code 9411, effective prior to 
November 7, 1996, or under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective as of November 7, 1996.  However, in this 
case, neither set of criteria are favorable in this case.  

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The supplemental statement of the case 
issued in February 1997 addressed the new criteria, therefore 
the veteran has been informed of their application in this 
case.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, in effect 
prior to November 7, 1996, a 30 percent rating is assigned 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is warranted when there is the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, in effect as 
of November 7, 1996, a 30 percent evaluation is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Regarding the old criteria, the evidence as a whole does not 
show that the veteran's PTSD produces the considerable social 
and industrial impairment required for a 50 percent rating.  
Clearly from the medical evidence of record, the veteran's 
PTSD is an ongoing problem and impairs the veteran socially 
and industrially.  As noted throughout the record, he tends 
to isolate himself from others, and has had problems during 
the period when he was employed.  However, it has also been 
noted that he has not completely excluded his friends and 
family from his life.  During his hearing in May 2000, he did 
mention that he associates with people who live in his 
building, and he takes daily walks with his wife.  It was 
also noted during both hearings that when he was working, his 
employer was aware of his condition and would excuse his 
behavior even though he would walk away at times.  Therefore, 
it is reasonable to conclude that the evidence of record 
shows that despite the manifestations of his PTSD, the 
veteran has demonstrated his ability to maintain employment 
for a number of years as well as some relationships.  
Overall, the disability picture presented, with regard to the 
application of the old criteria, is that of no more than 
definite social and industrial impairment.  Therefore, there 
is not a question as to which evaluation should apply.  
38 C.F.R. § 4.7 (1999).  

Regarding the application of the new criteria, it is clear 
that occupational and social impairment have been shown.  
However, such impairment has not been due to such symptoms 
considered when assigning a 50 percent rating.  Here, the 
medical evidence of record shows that the symptoms are those 
considered when assigning a 30 percent rating, such as 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss.  Therefore, the disability picture presented is 
no more than that contemplated by the 30 percent rating with 
regard to the application of the new criteria, and there is 
not a question as to which rating should apply.  38 C.F.R. 
§ 4.7 (1999). 

The Board observes that on successive examinations, GAF 
scores were 80 (November 1996), 65-70 (March 1998), and 65 
(March 1999).  Scores between 61 and 70 represent some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  These 
scores support the conclusion that no more than a 30 percent 
rating is warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9411, do not provide a basis to assign an evaluation higher 
than the 30 percent rating currently in effect.

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Service Connection for Hypertension

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110,1131 (West 1991).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  

In this case, the veteran's separation examination of October 
1953 reflects a sitting blood pressure reading of 118/70.  
The report is negative for a diagnosis of hypertension.  
However, VA treatment records dated in 1993 and 1994 reflect 
treatment for glaucoma and hypertension.  There are also 
notations in the records that the veteran has a 20 year 
history of the condition.  On VA examination of May 1994, the 
examiner diagnosed hypertension.  Furthermore, in a June 1997 
letter, Dr. Bienvenido C. Valencia reported that he has been 
treating the veteran for high blood pressure, insomnia and 
nervousness, and that the veteran has a history of PTSD.  He 
opined that there can be an association between PTSD and 
hypertension, but he expressed that he was not certain if the 
veteran's PTSD caused hypertension.  

In May 2000, the veteran testified that he takes medication 
for his hypertension.  He goes about every two months to see 
his physician about this condition.  When he first started 
receiving treatment, he was not asked about stressful 
situations that were the potential causes of his 
hypertension.  

Given the evidence currently of record, the Board finds that 
the veteran's claim of service connection for hypertension as 
secondary to service-connected PTSD is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  That is, the claim presented 
is plausible.  Therefore, VA has a duty to assist a claimant 
in the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claims, which will be addressed in the REMAND portion of this 
decision. 


ORDER

Entitlement to a net rating greater than 10 percent for 
service-connected prosthetic right eye has not been 
established, and the appeal is denied.  

Entitlement to an initial rating higher than 30 percent for 
service-connected PTSD has not been established, and the 
appeal is denied.  

The claim of entitlement to service connection for 
hypertension, secondary to service-connected PTSD is well-
grounded.  To this extent only, the appeal is granted.


REMAND

Entitlement to Service Connection for Hypertension

Because the claim of entitlement to service connection for 
hypertension as secondary to service-connected PTSD is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

As noted in the Factual Background, Dr. Valencia was of the 
opinion that the veteran's hypertension could be related to 
his PTSD.  Also, the veteran had mentioned during his hearing 
that medical professionals had never really explored the 
sources of the stress that may have contributed to his 
condition. 

Under the provisions of 38 C.F.R. § 3.310, service connection 
may be granted for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Judicial interpretation of the matter of secondary service 
connection, embodied in 38 C.F.R. § 3.310, requires 
consideration of whether or not a service- connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  These considerations 
require development of the medical record, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In this case, it is essential for the examiner 
to have access to the medical evidence of record in order to 
make a specific determination in this regard.  Therefore, an 
examination is in order to determine if the veteran's PTSD 
caused or contributed to his hypertension.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current records 
of VA and non-VA treatment the veteran 
has received for his hypertension.  After 
all the pertinent records have been 
obtained, they should be associated with 
the claims folder. 

2.  The RO should then schedule the 
veteran for an examination to determine 
whether there is a relationship between 
the veteran's PTSD and hypertension.  The 
examiner is requested to review the 
record and to state whether it is at 
least as likely as not that his service-
connected PTSD caused or contributed to 
his hypertension.  If it is not medically 
feasible to make such a determination, 
the examiner should clearly state that on 
the written report.  All special studies 
and tests, which, in the opinion of the 
examiner, are reasonably necessary to 
complete the examination and prepare the 
medical opinions, should be accomplished.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for use in studying the case.  
The examiner is requested to indicate the 
clinical basis for his or her opinion. 

3.  The RO should adjudicate the claim 
of service connection for hypertension, 
and specifically consider whether this 
disability was aggravated as a result of 
the veteran's service-connected PTSD 
pursuant to Allen v. Brown, 7 Vet. App. 
439 (1995).  

4.  If the determination remains adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

